Citation Nr: 1129200	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-25 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart murmur.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for right ankle disorder.

5.  Entitlement to service connection for left ankle disorder.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for rashes.

8.  Entitlement to service connection for pregnancy problems.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for irritable bowel syndrome.

11.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.

12.  Entitlement to service connection for degenerative joint disease of multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2001, May 2009, and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the PTSD claim, the Board observes that this claim was originally denied by a May 2009 rating decision, a timely Notice of Disagreement (NOD) was received in May 2010, and Statement of the Case (SOC) was promulgated on this issue in May 2011.  Although no VA Form 9 (Appeal to the Board) appears in the evidence assembled for the Board review, the issue was included as part of written argument submitted on behalf of the Veteran by his accredited Representative in June 2011 (i.e., within 60 days of the SOC).  The Board finds that this written argument is sufficient to constitute a timely and valid Substantive Appeal to perfect the appeal as to this claim.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's heart murmur, pregnancy problems, PTSD, irritable bowel syndrome, peripheral neuropathy, and degenerative joint disease claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The Veteran's complaints of hypertension, ankle disorders, and rashes have all been attributed to known clinical diagnoses.

4.  Hemorrhoids are a known clinical diagnosis, and there is no competent medical evidence the Veteran currently has such a disability.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's hypertension was incurred in or otherwise the result of her military service.

6.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's migraines was incurred in or otherwise the result of her military service.

7.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's right ankle disorder. was incurred in or otherwise the result of her military service.

8.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's left ankle disorder was incurred in or otherwise the result of her military service.

9.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's rashes was incurred in or otherwise the result of her military service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hypertension.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.117, 3.159, 3.303 (2010).

2.  Service connection is not warranted for migraine headaches.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.117, 3.159, 3.303 (2010).

3.  Service connection is not warranted for right ankle disorder.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.117, 3.159, 3.303 (2010).

4.  Service connection is not warranted for left ankle disorder.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.117, 3.159, 3.303 (2010).

5.  Service connection is not warranted for hemorrhoids.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.117, 3.159, 3.303 (2010).

6.  Service connection is not warranted for rashes.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.117, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the Introduction, the Board has determined that a remand is required with respect to the Veteran's heart murmur, pregnancy problems, PTSD, irritable bowel syndrome, peripheral neuropathy, and degenerative joint disease claims.  Therefore, the adjudication that follows addresses her other appellate claims, which were addressed by the June 2001 rating decision.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in May 2001, which is clearly prior to the June 2001 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the VCAA letter provided to the Veteran regarding the claims adjudicated by this decision did not include the information regarding disability rating(s) and effective date(s) mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, this information was included as part of a February 2009 Supplemental SOC (SSOC) on these issues, as well as part of VCAA letters that were provided to the Veteran regarding other claims in December 2008 and May 2010.  In short, the record reflects the Veteran was aware of this information.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, for the reasons stated below, the preponderance of the evidence is against these claims, and they must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for these claims.  Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as noted in the preceding paragraph, the veteran has indicated familiarity with the requirements for the benefits sought on appeal.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's available service treatment records are on file, as are various post-service medical records.  The Board acknowledges that the service treatment records do not appear to cover all of the Veteran's active service; i.e., they appear to be incomplete.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of- the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Board further notes that Veteran has had the opportunity to present evidence and argument in support of her claims, and nothing indicates she has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, she has not identified any competent medical evidence which diagnoses hemorrhoids, or which relates the etiology of her current disabilities to active military service.  Moreover, she was accorded a VA medical examination regarding her hypertension claim in March 2009 which included an opinion that addressed the etiology of this disability.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of her medical history based upon review of her VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of this examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examinations is adequate for resolution of this case.  For the reasons stated below, the Board finds that no other medical examination or opinion is required for resolution of the claims adjudicated by this decision.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases such as hypertension and arthritis/degenerative joint disease becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309(a).

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

VA has extended the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established. The period was extended from December 31, 2006, to December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 (December 18, 2006) (as codified at 38 C.F.R. § 3.317(a)(1)(i) (2010)).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1)(i)).  A chronic disability for purposes of 38 U.S.C.A.  § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Effective August 15, 2011, VA is amending 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  The proposed rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).  

Specifically, the amendment revises § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language:

Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).

The amendment also adds an explanatory Note that reads as follows:

Note to paragraph (a)(2)(i)(B)(3):
Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

These amendments are applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.  As noted above, the Board is remanding the Veteran's irritable bowel syndrome claim.  These revisions do not otherwise appear applicable to the claims adjudicated by this decision.


Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension, migraine headaches, ankle disorders, hemorrhoids, and rashes, and they must be denied.

Initially, the Board observes that the Veteran did have active service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for consideration in the instant case.  However, the record also reflects that the Veteran's complaints of hypertension, ankle disorders, and rashes have all been attributed to known clinical diagnoses.  For example, there is competent medical evidence of degenerative joint disease of the ankles.  The Board reiterates that degenerative joint disease of multiple joints is addressed in the REMAND portion of the decision below.  In short, she does not have undiagnosed illnesses which would warrant a grant of service connection pursuant to the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board also observes that hemorrhoids is a known clinical diagnosis, and not an undiagnosed illness for purposes of these legal provisions.

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Initially, the Board notes that a review of the competent medical evidence of record does not reflect the Veteran has been diagnosed with hemorrhoids during the pendency of this case.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  However, in this case the Veteran has never been diagnosed with hemorrhoids at any time during the pendency of this case.  As such, the holding of McClain is not applicable to this claim.

The Veteran has been diagnosed with the other claimed disabilities.  Moreover, the Board observes that the Veteran indicated on a February 1988 Report of Medical History, complete concurrent with her enlistment examination, that she had not experienced swollen or painful joints, frequent or severe headache, skin diseases, heart trouble or murmur, high or low blood pressure, or foot trouble.  There was also no indication of any such problems on the enlistment examination itself, nor was there any indication of any pregnancy problems.  Simply put, the record does not reflect the Veteran had any of the claimed conditions prior to active service.

The Board further finds, however, that except for elevated blood pressure and pregnancy problems, the available service treatment records contain no findings indicative of the claimed disabilities.  Moreover, the first indication of the claimed headaches, ankle disabilities, and rashes are years after the Veteran's active service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, as the Veteran's degenerative joint disease of the ankles was diagnosed years after service, a grant of service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In addition, no competent medical opinion is of record which relates any of the current disabilities to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  With respect to the ankle claims, the Board notes that specific medical testing is required to prove the existence of degenerative joint disease.  In short, it is not the type of conditions subject to lay observation.  Granted, the Veteran, as a lay person, is competent to describe ankle pain and skin problems pursuant to Jandreau, supra.  However, she is not competent to state that the symptoms she purportedly experienced during service are the same as her current disabilities.  Rather, this requires competent medical evidence, and nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that without actual records documenting the specific symptomatology and objective medical findings thereof, any medical opinion relating the etiology of the claimed disabilities to service would be speculative at best.  An award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  ); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

In short, there are the Veteran's contentions of general in-service problems with no findings of such until years after service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for headaches, ankle disabilities, and rashes, and that no further development to include VA examination or opinion is warranted.  

Turning to the hypertension claim, the Board notes that hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, specific medical testing is required to confirm the presence of hypertension, and it is not the type of condition which is subject to lay observation without this testing.  In addition, under the VA Schedule for Rating Disabilities a 10 percent rating is assigned for hypertension where diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more or for an individual with a history of diastolic pressure of 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, the Veteran's available service treatment records reflect that she did have elevated blood pressure readings in May 1990.  However, other records from this period reflect that she had normal blood pressure readings.  Moreover, there is no indication that she was diagnosed with hypertension until years after service.  Further, there are no blood pressure readings indicating her diastolic pressure was predominantly 100 or more or systolic pressure was predominantly 160 or more ,or that she had a history of diastolic pressure of 100 or more and required continuous medication for control, until years after service.  In short, service connection is not warranted for hypertension for being diagnosed while on active duty nor pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that, based upon the acknowledged in-service elevated blood pressure readings, the Veteran was accorded a VA medical examination in March 2009 regarding this claim.  She was diagnosed with hypertension, but hypertensive heart disease was not present.  Moreover, the examiner opined that the hypertension was not a result of the Veteran's military service.  In support of this opinion, the examiner noted that the Veteran did not have persistent elevated blood pressure readings and did not require treatment for hypertension while in the military.  As detailed above, the Board has already determined that this examination is supported by an adequate foundation, and is adequate for resolution of this case.  Therefore, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension, migraine headaches, ankle disorders, hemorrhoids, and rashes.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraines is denied.

Entitlement to service connection for right ankle disorder is denied.

Entitlement to service connection for left ankle disorder is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for rashes is denied.


REMAND

In this case, the Board finds that further development is required with respect to the Veteran's heart murmur, pregnancy problems, and PTSD claims in order to comply with the duty to assist.

In regard to the pregnancy problems claim, the Board observes that the Veteran was hospitalized while on active duty for such problems.  She was initially hospitalized overnight in May 1990 with an admitting diagnosed of right tubal pregnancy.  Discharge diagnoses were pelvic inflammatory disease; right ovarian cyst; and possible intrauterine or extrauterine gestational tissue.  The decision was made not to perform an exploratory laparotomy at that time, and she was discharged.  However, she was hospitalized again later that month, at which time she underwent laparotomy and removal of ectopic pregnancy.

The record also reflects, as noted by a March 2009 VA medical examination, that the Veteran had a repeat ectopic pregnancy with removal of the left fallopian tube in October 1994.  She also had medical treatment for clinical complaints secondary to Leiomyomata uterus, and finally had abdominal hysterectomy performed at a private hospital in June 2007.  The VA examination noted that the ovaries were removed, and that the Veteran was fully recovered from the surgery with no complaints of pain or any disability.  

The Board notes that a March 2009 VA examiner opined that the ectopic pregnancy was not caused by or related to any military activity.  Although the Veteran did have ectopic pregnancy during service, the examiner stated that it was mainly the result of a pre-existing pelvic inflammatory disease secondary to sexually transmitted disease; she was successfully treated for the ectopic pregnancy with no complications.  It was acknowledged that the process of pelvic adhesion did obviously continue and a second ectopic pregnancy occurred 4 years later.  The examiner also reiterated that the Veteran underwent a hysterectomy in June 2007, was fully recovered from this procedure with no complications; and that there was no evidence of any disability, and no evidence of any residual disability from the previous ectopic pregnancy.  

The Board does not dispute the March 2009 VA examiner's opinion that the Veteran had no disability or residual of the in-service pregnancy problems at the time of that examination.  However, the examiner himself acknowledged that the Veteran did have treatment for gynecological problems prior to the June 2007 hysterectomy, which was during the pendency of this case.  As already noted, pursuant to McClain, supra, the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Nevertheless, it is not clear from the examiner's opinion whether the Veteran's symptoms prior to the June 2007 hysterectomy, or the hysterectomy itself, was a residual of the in-service pregnancy problems.  Therefore, the Board concludes that clarification of this March 2009 VA medical examiner's opinion is required in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the heart murmur claim, the Board acknowledges that the March 2009 VA medical examination found that hypertensive heart disease was not present, and that heart murmur was absent.  However, earlier outpatient treatment records are on file which do note findings of a heart murmur, which would appear to be sufficient to constitute a current disability pursuant to McClain, supra.  Moreover, the initial May 1990 in-service hospitalization report stated that review of systems was negative except for a mild heart murmur.  In short, there is both in- and post-service evidence of a heart murmur.  Nevertheless, it is not clear from the evidence of record whether the Veteran incurred a chronic disability manifested by heart murmurs.  Therefore, further competent medical examination/opinion is required with respect to this claim.  See Colvin, supra.

With respect to the PTSD claim, the Board notes that, in addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

In this case, the record includes private medical statements dated in December 2008 and November 2009 which diagnosed the Veteran with PTSD.  Moreover, the record reflects the Veteran has a confirmed stressor of being present during SCUD missile attacks while on active duty.  However, the record reflects the claim was denied below due to the lack of a current disability.  Specifically, a May 2009 VA examination found that the Veteran did not satisfy the DSM-IV criteria for PTSD.  Further, the examiner stated that the Veteran did not report experiencing symptoms indicative of a diagnosable mental disorder at this time.  Nevertheless, the private medical findings of PTSD are sufficient for a current disability in this case.  McClain, supra.  The record does not reflect that a competent medical opinion is of record which relates these findings to the confirmed stressor of the SCUD missile attacks.  Accordingly, further medical examination/opinion is also warranted for this case.  See Colvin, supra.

Since new examinations may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Board observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  As such, a remand is also required to correct this deficiency.

The Board further finds that any outstanding treatment records regarding the heart murmur, pregnancy problems, and PTSD claims should be obtained while this case is on remand.

Finally, in regard to the irritable bowel syndrome, peripheral neuropathy, and degenerative joint disease claims, the record reflects that they were all denied by the September 2010 rating decision.  The Veteran's accredited representative subsequently advanced arguments in support of these claims as part of a June 2011 written statement in support of his appellate claims.  The Board finds that this written statement is sufficient to constitute a timely and valid NOD to these claims.  See 38 C.F.R. §§ 20.201, 20.302.  However, the documents assembled for the Board's review do not reflect that an SOC has as yet been promulgated on these issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a SOC as to his claims of service connection for irritable bowel syndrome, peripheral neuropathy, and degenerative joint disease, and advise him of the time period in which to perfect an appeal.  If, and only, if he perfects an appeal as to these matters, should the case be returned to the Board for further consideration.

2.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), and complete any additional development deemed necessary in light of these revised provisions.

3.  The AMC/RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for her purported heart murmur, pregnancy problems, and PTSD.  After securing any necessary release, the AMC/RO should obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be returned to the examiner who conducted the March 2009 VA gynecological examination.  The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the symptomatology which resulted in the June 2007 hysterectomy, as well as the hysterectomy itself, was a residuals of the in-service pregnancy problems/ectopic pregnancy.

A complete rationale for any opinion expressed must be provided.

If the examiner who conducted the March 2009 VA examination is unavailable, the requisite medical opinion should be obtained from another appropriately qualified clinician.

5.  The Veteran's claims folder should be returned to the examiner who conducted the March 2009 VA hypertension examination.  The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any current heart disability as a result of the in-service heart murmur noted in May 1990, to include the additional findings of heart murmur in the post-service outpatient treatment records.

A complete rationale for any opinion expressed must be provided.

If the examiner who conducted the March 2009 VA examination is unavailable, the requisite medical opinion should be obtained from another appropriately qualified clinician.

6.  The Veteran's claims folder should be returned to the examiner who conducted the May 2009 VA psychiatric examination.  The examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the post-service medical findings of PTSD in the private medical records are due to or otherwise the result of the confirmed stressor of witnessing SCUD missile attacks while on active duty.

A complete rationale for any opinion expressed must be provided.

If the examiner who conducted the May 2009 VA examination is unavailable, the requisite medical opinion should be obtained from another appropriately qualified clinician.

7.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


